Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Nucleotide and/or Amino Acid Sequence Disclosures
2.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. No sequence identification has been provided for the sequences listed in Figure 3A-3B2 and 4D.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

DETAILED ACTION
Status of Application/Election/Restrictions
3.	Claims 1-46 are canceled. Claims 47-55 are pending and under examination in this office action.
Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (e) or 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, provisional Application Nos. 61/374967 filed 8/18/20, 61/384609 filed 9/20/10, 61/513467 filed 7/29/11 and 61/513456 filed 7/29/11 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  The instant application claims a method of treating FSHD in a subject using a DUX4-fl inhibitor agent comprising a DUX4 antisense nucleic acid molecule, which is not presented in the provisional Application Nos. 61/374967 filed 8/18/20, 61/384609 filed 9/20/10, 61/513467 filed 7/29/11 and 61/513456 filed 7/29/11. The use of an a DUX4 antisense nucleic acid molecule was only disclosed in the Application No. 13/817531, a 371 of PCT/US2011/048318 filed on Aug 18, 2011 (see paragraphs [0133]-[0136] of the published the specification in Application No. 13/817531).
Therefore, the priority for the claimed subject matter is Aug 18, 2011.


Specification
5.	The disclosure is objected to because of the following informalities: the first paragraph of the specification is objected to because Application No.13/817531 was issued as US Patent No.10865445. Appropriate correction is required.

Claim Objections
6.	Claim 47-49 and 51 are objected to because of the following informalities: The recitations “DUX4-fl”, “DUX4”, “D4Z4-pLAM”, “pLAM” are not unique or common abbreviations in the art. Applicants are required to spell out “DUX4-fl”, “DUX4”, “D4Z4-pLAM”, “pLAM” at the first usage. Claim 47 is objected to because of the following informalities:  there is no subject for the step of administering recited in claim 47.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 47-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 47-55 are indefinite because:
i. Claims 47-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the subject for the step of administering recited in claim 47 is missing. 
ii. Claim 52 recites the limitation "the target gene" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
iii. The rest of claims are indefinite as depending from an indefinite claim 47.


Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47-55 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the subject for the step of administering recited in claim 47, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Claim 47 recites “administering a DUX4-fl inhibitor agent, wherein the DUX4-fl inhibitor agent comprises a DUX4 antisense nucleic acid molecule”. However, there is no subject for the step of administering recited in claim 47, which is essential for the method of treatment and thus, the method is not enabling without a subject for the step of administering.
Claims 47-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
Claims 47-55 are drawn to a method for treating Facioscapulohumeral Dystrophy (FSHD) in a subject, comprising administering a DUX4-fl inhibitor agent, wherein the DUX4-fl inhibitor agent comprises a DUX4 antisense nucleic acid molecule. The claims encompass using structurally and functionally undefined DUX4 antisense nucleic acid molecule. The claims also encompass a method of treating, preventing or curing FSHD using the claimed DUX4-fl inhibitor agent comprising a DUX4 antisense nucleic acid molecule in view of paragraph [0075] of the published specification and online dictionary.
The instant invention is based on observations that DUX4 target genes normally expressed in human testis are not expressed in healthy skeletal muscle, and that DUX4 regulated genes normally expressed in the testis are aberrantly expressed in FSHD muscle. The specification shows that DUX4-s blocks expression of DUX4-fl target genes in FSHD muscle cells. DUX4-s maintains the DNA binding domain of DUX4 but lacks the transcriptional activation domain and therefore acts as a dominant negative to DUX4-fl by binding to the DUX4 motif. The specification shows that pargyline (a MAO inhibitor) that has been reported to inhibit the histone demethylase LSD1 decreases the abundance of DUX4-fl mRNA in a dose-dependent manner as measured by quantitative RT-PCR in FSHD muscle cells that express endogenous DUX4-fl mRNA. The specification also shows that the protein synthesis inhibitor, cycloheximide (chx), prevents decay of the DUX4 mRNA. The specification states that FSHD fibroblasts expressing low amounts of DUX4 mRNA were stably transduced with a beta-estradiol inducible MyoD so that addition of beta-estradiol will convert them to skeletal muscle.
The specification further states that agents that enhance nonsense mediated decay can be used to enhance the degradation of DUX4 mRNA. Applicant extrapolates the above findings to the claimed method of treating FSHD in a subject comprising administering a DUX4-fl inhibitor agent wherein the DUX4-fl inhibitor agent comprises a DUX4 antisense nucleic acid molecule.
 First, Applicant is not enabled for a method of treating or preventing or curing FSHD of paragraph [0075] of the published specification, and the definition of “therapeutic treatment” based on a dictionary. Based on the paragraph [0075] of the published specification, the definition of “treat” includes therapeutic treatment and prophylactic or preventative treatment. In addition, based on Stedman’s medical dictionary 27th edition or Merriam-Webster online dictionary, the definition of “prophylactic” encompasses preventing a disease and the definition of “therapeutic” encompasses curing a disease.  
[0075] As used herein, the term "treat" and all its forms and tenses refer to both therapeutic treatment and prophylactic or preventative treatment. 
However, neither the specification nor the prior art provides guidance as to how to prevent a person from having FSHD.  Any individual has a potential to develop FSHD. Applicant fails to teach how to identify or predict when and which person among us would be susceptible to such a disease or developing the disease, and predict when the person would need administration of the claimed DUX4-fl inhibitor agent comprising a DUX4 antisense nucleic acid molecule to prevent the disease. FSHD is an autosomal dominant myopathy, and the genetics underlying FSHD are extremely complex, and there is no cure as evidenced by Cohen et al. (see p1-2; Trends Mol. Med. 2021 February; 22:123-137. doi:10.1016/j.molmed.2020.09.08). 
Neither the specification nor the prior art teaches that administration of the claimed DUX4-fl inhibitor agent comprising a DUX4 antisense nucleic acid molecule can prevent a person from getting FSHD or cure FSHD. FSHD is associated with a microsatellite array consisting of tandem D4Z4 repeats at the distal end of chromosome region 4q35 and 95% of FSHD (FSHD1) occurs due to a contraction of the D4Z4 repeats to 1-10 copies and 5% of FSHD (FSHD2) is due to mutations in epigenetic modifiers such as SMCHD and DNMT3B, which are natural processes. It is impossible to prevent a person from getting FSHD because the contraction of the D4Z4 repeats to 1-10 copies and mutations in epigenetic modifiers is a natural process result. The specification fails to provide sufficient guidance to enable one of skill in the art to practice the invention as it pertains to a method of prevention or curing FSHD. Further, Applicant also fails to provide specific guidance as to what specific amount of the claimed DUX4-fl inhibitor agent comprising a DUX4 antisense nucleic acid molecule can be used and thus would be effective to prevent or cure FSHD. Thus, a skilled artisan cannot contemplate a right amount to prevent the disease or to prevent a person from getting the disease or to cure the disease. 
Second, based on the prior art and the specification, Applicant is enabled for reducing the level of DUX4mRNA by DUX4-s or blocking the expression of DUX4-fl target genes in FSHD muscle cells by DUX4-s or pargyline (a MAO inhibitor) in vitro. Applicant is enabled for using structurally and functionally defined antisense nucleic acid molecules disclosed by Belayew et al. (US9988628 or US1090715) or structurally and functionally defined antisense RNA disclosed by Harper et al. (US9469851) for treating or alleivating FSHD. However, the claims are not limited to the method set forth above but also encompass the use of structurally and functionally undefined DUX4-fl inhibitor agent comprising a DUX4 antisense nucleic acid molecule. Neither the specification nor the prior art provides sufficient guidance to enable a skilled artisan to readily practice the claimed invention without undue experimentation. The specification fails to provide guidance as to what common structures, features or sequences are required by the claimed DUX4-fl inhibitor agent comprising a DUX4 antisense nucleic acid molecule in order to maintain the activity in reducing DUX4mRNA by DUX4-s or pargyline (a MAO inhibitor), and thereby can be used in the claimed method. 
It is unpredictable what DUX4-fl inhibitor agent comprising a DUX4 antisense nucleic acid molecule are and whether other agents can be used in the claimed method because a single amino acid modification on a molecule can abolish the activity of the molecule. For example, a substitution of lysine residue by glutamic acid at position 118 of acidic fibroblast growth factor results in a substantial loss of its biological activity including the binding ability to heparin and its receptor (Burgess et al. J of Cell Bio. 1990, 111:2129-2138). Although many amino acid substitutions are possible in any given protein, the position of where such amino acid substitutions can be made is critical for maintaining the function of a protein; i.e. only certain positions can tolerate conservative substitutions without changing the relationship of three dimensional structure and function of the protein (col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310). Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would not immediately recognize that an active or binding site must assume the proper three- dimensional configuration to be active because conformation is dependent upon surrounding residues; i.e. substitution of non-essential residues can often destroy activity. In addition to a core determinant sequence, the protein-protein interaction also relies on the flanking or noncontiguous residues (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452). The optimal binding motif for a domain is not necessarily suitable for physiological or in vivo interaction. The predictive data always need to be validated by actual analyses in cells (see p. 445, the third column, second paragraph, Pawson et al. 2003, Science 300:445-452). Applicant fails to teach what other structures/sequences/ features can or cannot be included/changed in the claimed DUX4-fl inhibitor agent comprising a DUX4 antisense nucleic acid molecule in order to preserve the activity of DUX4-s or pargyline (a MAO inhibitor) in reducing DUX4-fl mRNA in FSHD muscle cells or even treat, prevent or cure FSHD. Neither the specification nor the prior art teaches what DUX4-fl inhibitor agent comprising a DUX4 antisense nucleic acid molecule are and can act as DUX4-s or pargyline (a MAO inhibitor), and thus can be used in the claimed method. Applicant fails to provide sufficient guidance as to what other structures/sequences/characteristics are required for the claimed DUX4-fl inhibitor agent comprising a DUX4 antisense nucleic acid molecule in order to maintain the activity as DUX4-s or pargyline (a MAO inhibitor) in reducing the level of DUX4-fl or target genes in FSHD muscle cells or even in treating, preventing or curing patients with FSHD.
In addition, the status of the causes and treatment of FSHD is still not clear. FSHD is caused by the shortening of a macrosatellite repeat array on chromosome 4, but the molecular mechanism leading to muscle pathology has been elusive and controversial. Although it has been shown that the DUX4 retrogene contained in these repeats is the likely cause of FSHD, based on genetic studies that identified polymorphisms that create a DUX4 polyadenylation site as necessary for a D4Z4 contraction to cause FSHD (Lemmers et al., Science 329:1650-1653 (2010) as cited in the specification). It has also been shown that a subset of individuals with clinical features of FSHD do not have contracted D424 repeats on chromosome 4 but do have decreased repressive heterochromatin at the D424 repeats. No working examples are provided in the specification wherein the DUX4-s or pargyline (a MAO inhibitor) or any structurally and functionally undefined agents as claimed can indeed treat FSHD by reducing DUX4-fl. Thus, it is unpredictable whether an agent to inhibit DUX4-fl can treat FSHD. Accordingly, in view of the breadth of the claims, the lack of guidance in the specification, the unpredictability of inventions, and the status of the art, undue experimentation would be required by one of skill in the art to perform in order to practice the claimed invention as it pertains to a method of treating a mammalian subject suffering from or at risk for developing FSHD by an agent capable of inhibiting the level of DUX4-fl or DUX4-fl mediated transcription activation in a population of cells in the mammalian subject.

Claim Rejections - 35 USC § 112
9.	Claims 47-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
Claims 47-55 encompass using a genus of DUX4-fl inhibitor agent comprising a genus of DUX4 antisense nucleic acid molecule for treating FSHD, using a genus of antisense nucleic acid molecules that is a genus of antisense oligonucleotide, a genus of a portion of the DUX4 gene, a genus of non-coding segments of the target gene, a genus of at least 8 nucleotides of the DUX4 gene.  The specification only describes DUX4-s or pargyline (a MAO inhibitor) in reducing the level of DUX4-fl or target genes in FSHD muscle cells. However, the claims are not limited to the agents and the method as set forth above.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of using of DUX4-s or pargyline (a MAO inhibitor) for reducing the level of DUX4-fl or target genes in FSHD muscle cells. In addition, Applicant is in possession of using structurally and functionally defined antisense nucleic acid molecules disclosed by Belayew et al. (US9988628 or US1090715) or structurally and functionally defined antisense RNA disclosed by Harper et al. (US9469851) for treating or alleivating FSHD. However, Applicant is not in possession of using other structurally and functionally undefined antisense nucleic acid molecules, structurally and functionally undefined antisense oligonucleotides, structurally and functionally undefined portion of the DUX4 gene, structurally and functionally undefined non-coding segments of the target gene, structurally and functionally undefined at least 8 nucleotides of the DUX4 gene as recited in claims 47 and 50-53. The specification only describes the use of DUX4-s or pargyline (a MAO inhibitor) in reducing the level of DUX4-fl or target genes in FSHD muscle cells. There is no identification of any particular portion of the structure that must be conserved. The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of agents. There is no description of the conserved regions which are critical to the function of the claimed genus. There is no description of the sites at which variability may be tolerated and there is no information regarding the relation of structure of other agents to the function of DUX4-s or pargyline (a MAO inhibitor) in reducing the level of DUX4-fl or target genes in FSHD muscle cells. Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other agents might be. Since the common characteristics/features of other agents are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description for using the genus of antisense nucleic acid molecules that is a genus of antisense oligonucleotide, a genus of a portion of the DUX4 gene, a genus of non-coding segments of the target gene, a genus of at least 8 nucleotides of the DUX4 gene in the method of treating including preventing and curing FSHD.
As stated in M.P.E.P. § 2163(II)(A)(3), a specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321,1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) (“[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) (“[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.”); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
Whereas a reduction to practice of an uncomplicated invention such as a simple mechanical or electrical device can be achieved by merely providing a diagram of the device wherein one skilled in the relevant art can predict the likely operability of the device by reviewing the diagram, the operability of the claimed invention cannot be predicted by merely reviewing diagrams or illustrations. To demonstrate the reduction to practice of a DUX4-fl inhibitor comprising an DUX4 antisense nucleic acid molecule or a DUX4 antisense oligonucleotide, a DUX4 antisense nucleic acid molecule that is a portion of the DUX4 gene, non-coding segments of the target gene, or at least 8 nucleotides of the DUX4 gene, and method of treating an animal by the administration of the DUX4-fl inhibitor comprising an DUX4 antisense nucleic acid molecule requires either a working embodiment, a demonstration of operability in the treatment of an art accepted animal model of the condition to be treated wherein that animal model has been shown to be reliably predictive of efficacy in the treatment of the condition, or a demonstration that the therapeutic agent employed therein possesses an activity in which the majority of agents/compounds possessing that activity have been shown to be effective in the treatment of that condition. In the instant case, Applicant has provided none of these. Consequently, Applicant has failed to demonstrate possession of the claimed method or even a single species of the genus of DUX4-fl inhibitor comprising an DUX4 antisense nucleic acid molecule, the claimed genus of DUX4 antisense oligonucleotide, the claimed genus of a portion of the DUX4 gene, non-coding segments of the target gene, or the claimed genus of at least 8 nucleotides of the DUX4 gene required thereby as of the earliest effective filing date of the instant application.
With respect to the demonstration of a reduction to practice of a generic invention, M.P.E.P. § 2163(II)(A)(3)(ii) states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
The above position is further supported by In re Clarke, 148 USPQ 665, (CCPA 1966), which held that; “It appears to be well settled that a single species can rarely, if ever, afford support fora generic claim. In re Soil, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867,117 F.21 270,48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of a small genus such as halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably large number of reductions to practice would probably be necessary.”
In the instant case, Applicant has failed to demonstrate a reduction to practice of a representative number of species of the genus of “DUX4-fl inhibitor comprising an DUX4 antisense nucleic acid molecule, the claimed genus of DUX4 antisense oligonucleotide, the claimed genus of a portion of the DUX4 gene, non-coding segments of the target gene, or the claimed genus of at least 8 nucleotides of the DUX4 gene”, or even a single species within that genus, much less a method of treating a subject with FSHD by the administration of such DUX4-fl inhibitors or DUX4 antisense nucleic acid molecules thereto. The experimental results described in the specification consist primarily of the characterization of DUX4-s or pargyline (a MAO inhibitor) in reducing the level of DUX4-fl or target genes in FSHD muscle cells. Whereas those results demonstrate reducing the level of DUX4-fl or target genes in FSHD muscle cells in response to exogenously administered DUX4-s or pargyline (a MAO inhibitor), they do not support a conclusion that Applicant was in possession of a method of treating a subject with FSHD the administration thereto of a DUX4-fl inhibitor comprising a DUX4 antisense nucleic acid molecule, wherein the DUX4 antisense nucleic acid molecule includes a portion of the DUX4 gene, non-coding segments of the target gene, or at least 8 nucleotides of the DUX4 gene. Those results do not constitute a reduction to practice of a method of treating FSHD in a subject comprising administering to the subject a DUX-fl inhibitor comprising a DUX4 antisense nucleic acid molecule.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antisense nucleic acid molecules that is a genus of antisense oligonucleotide, a genus of a portion of the DUX4 gene, a genus of non-coding segments of the target gene, a genus of at least 8 nucleotides of the DUX4 gene for treating including preventing and curing FSHD, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, a method for treating FSHD in a subject by administering to the subject an DUX4-fl inhibitor agent comprising a DUX4 antisense nucleic acid molecule has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

Claim Rejections - 35 USC § 102 
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 47-55 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Belayew et al. (US9988628 on Jun 5, 2018, priority Sep 2, 2010; was also issued as US1090715 on Feb 2, 2021; published as EP2426203 or US 20120225034) as evidenced by Lemmers et al. (Science 2010; 329:1650-1653). 
Claims 47-55 are drawn to a method for treating Facioscapulohumeral Dystrophy (FSHD) in a subject, comprising administering a DUX4-fl inhibitor agent, wherein the DUX4-fl inhibitor agent comprises a DUX4 antisense nucleic acid molecule. Dependent claims are directed to wherein the subject has a functional polyadenylation sequence operationally linked to exon 3 of the DUX4 gene at the distal D4Z4-pLAM region of their genome or wherein the polyadenylation sequence is present at in the pLAM region located at nt 8046-8051 of SEQ ID NO:5 (claims 48-49), wherein the antisense nucleic acid molecule is an antisense oligonucleotide, identical to a portion of the DUX4 gene, non-coding segments of the target gene, at least 8 nucleotides of the DUX4 gene (claims 50-53), systemic administration (claim 54), a human subject (claim 55).
Belayew et al. teach a method of treating Facioscapulohumeral Dystrophy (FSHD) comprising administering to the subject with FSHD a DUX4 antisense agents and RNA inhibitory agent capable of reducing or abolishing the expression of DUX4, wherein the DUX4 antisense agents includes DUX4 antisense nucleic acid molecules, antisense nucleic acid analogue molecules, antisense oligonucleotides or antisense oligonucleotide analogues (see col.1, lines 28-45; col. 6, lines 1-46; col. 45, lines 49-col. 47, line 66; col. 46, line 33-col. 47, line 54; col. 48-50, Example 1). Belayew teaches that the DUX4 antisense agents including DUX4 antisense nucleic acid molecules target sequence elements involved in splicing of DUX4 or DUX4c transcripts, sequence elements involved in polyadenylation of DUX4 or DUX4c transcripts, or capable of binding to (annealing with) DUX4 or DUX4c genes or binding to (annealing with) a sequence region in DUX4 or DUX4c (pre-mRNA) sequence, capable of binding to a sequence element required for splicing of the double homeobox 4 (DUX4) gene, binding to splice donor sites (i.e., 5' splice sites), splice acceptor sites (i.e., 3' splice sites), pyrimidine-rich or polypyrimidine tracts upstream of (i.e., 5' relative to) splice acceptor sites, exon-intron boundaries, intron-exon boundaries, branch sites and exonic splicing enhancer elements of the DUX4 or DUX4c genes, splice donor sites and splice acceptor sites, exon-intron boundaries and intron-exon boundaries or capable of binding to splice acceptor sites or intron-exon boundaries of the DUX4 or DUX4c genes…., which meet the limitations recited in claims 50-52 (see col. 3, line 7 to col.14, line 34). Belayew teaches that the antisense agents or molecules may be about 10-100, 12-80, 15-50, 20-40, 20-30 or at least about 10, 12, 15 or 20 nucleotides or nucleotide analogues in length, which meets the limitations recited in claim 53 (see col. 6, lines 35-45; col.8, line 25 to col. 14, line 34). The antisense agent including DUX4 antisense nucleic acid molecules, antisense nucleic acid analogue molecules, antisense oligonucleotides or antisense oligonucleotide analogues disclosed by Belayew meet the limitation “a DUX4-fl inhibitor agent comprises a DUX4 antisense nucleic acid molecule” in view of paragraphs [0133]-[0136] of the instant published specification. Belayew teaches systemic administration of the antisense nucleic acid as in claim 54 (see col. 40, lines 20; lines 30-50) and also teaches a human subject as in claim 55 (see col.45, lines 49-54). 
Belayew also teaches that the subject with FSHD has a functional polyadenylation sequence operationally linked to exon 3 of the DUX4 gene at the distal D4Z4-pLAM region of their genome or wherein the polyadenylation sequence is present at in the pLAM region located at nt 8046-8051 of SEQ ID NO:5 as in claims 48-49 (see col. 2, lines 25-43) as evidenced by Lemmers (Science, 2010; see p. p. 1651, fig 1; p. 1652, 1st col. to p. 1653). Thus, claims 47-55 are anticipated by Belayew.
[0133] … the DUX4-fl inhibitory agent is a DUX4-fl expression inhibitor capable of inhibiting DUX4-fl expression (mRNA or protein)…representative DUX4-fl expression inhibitors include DUX4-fl antisense nucleic acid molecules (such as antisense mRNA, antisense DNA or antisense oligonucleotides), DUX4-fl ribozymes and DUX4-fl RNAi molecules.

[0134] Anti-sense RNA and DNA molecules act to directly block the translation of DUX40fl mRNA by hybridizing to DUX4 mRNA and preventing translation of DUX4-fl protein….. an antisense nucleic acid molecule can be constructed by inverting the coding region (or a portion thereof) of DUX4-fl cDNA (SEQ ID NO:66 or SEQ ID NO:67) relative to its normal orientation for transcription to allow for the transcription of its complement.
…..[0136] The antisense nucleic acid molecule need not have the same intron or exon pattern as the target gene, and non-coding segments of the target gene …. A DNA sequence of at least about 8 or so nucleotides may be used as the antisense nucleic acid molecule…. an antisense DUX4-fl nucleic acid molecule which is at least ninety percent identical to the complement of the DUX4-fl cDNA consisting of the nucleic acid sequence set forth in SEQ ID NO:66 or SEQ ID NO:67.


Double Patenting

11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 47-55 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10865445 in view of Belayew et al. (US9988628 or US1090715; was also published as EP2426203 or US 20120225034) and Lemmers et al. (Science 2010; 329:1650-1653).  
The instant claims encompass a method for treating FSHD using an DUX4-fl inhibitor agent comprising a DUX antisense nucleic acid molecule including an antisense oligonucleotide, identical to a portion of the DUX4 gene or non-coding segments of the target gene or at least 8 nucleotides of DUX4 gene. 
The claims of the ‘445 encompass a method for alleviating FSHD in a human subject suffering from FSHD comprising systemically administering to the human subject a siRNA molecule of DUX4-fl, wherein the siRNA molecule is complementary to a portion of the nucleic acid sequence of SEQ ID NO:66 or 67 and wherein the siRNA molecule inhibits the expression of the DUX-fl and not administered by viral delivery of the siRNA molecule.
The difference between the claimed invention and the method of the ‘445 patent is a DUX antisense nucleic acid molecule including an antisense oligonucleotide, identical to a portion of the DUX4 gene or non-coding segments of the target gene or at least 8 nucleotides of DUX4 gene versus siRNA molecule complementary to a portion of SEQ ID NO:66 or 67.
While the claims of the ‘455 patent do not recite that the DUX antisense nucleic acid molecule is an antisense oligonucleotide, identical to a portion of the DUX4 gene or non-coding segments of the target gene or at least 8 nucleotides of DUX4 gene, Belayew teaches these limitations as set forth above. 
While the claims of ‘the 455 patent do not recite the limitation “the subject with FSHD has a functional polyadenylation sequence operationally linked to exon 3 of the DUX4 gene at the distal D4Z4-pLAM region of their genome or wherein the polyadenylation sequence is present at in the pLAM region located at nt 8046-8051 of SEQ ID NO:5” as in claims 48-49, the subject with FSHD has a functional polyadenylation sequence operationally linked to exon 3 of the DUX4 gene at the distal D4Z4-pLAM region of their genome or wherein the polyadenylation sequence is present at in the pLAM region located at nt 8046-8051 of SEQ ID NO:5 is evidenced by Lemmers (see p. p. 1651, fig 1; p. 1652, 1st col. to p. 1653)
A person of ordinary skill in the art would have recognized that applying the known technique and products including an antisense oligonucleotide, identical to a portion of the DUX4 gene or non-coding segments of the target gene or at least 8 nucleotides of DUX4 gene disclosed by Belayew to the method of the ‘445 patent would have yielded the predictable result of treating or alleviating FSHD. a DUX4 antisense oligonucleotide, identical to a portion of the DUX4 gene or non-coding segments of the target gene or at least 8 nucleotides of DUX4 gene. Administration of a DUX4 antisense nucleic acid molecule that is an antisense oligonucleotide, identical to a portion of the DUX4 gene or non-coding segments of the target gene or at least 8 nucleotides of DUX4 gene disclosed by Belayew would reduce the expression of DUX-fl, and increase patient’s satisfaction with the treatment.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique and DUX4 antisense nucleic acid molecule that is an antisense oligonucleotide, identical to a portion of the DUX4 gene or non-coding segments of the target gene or at least 8 nucleotides of DUX4 gene disclosed by Belayew to the method of the ‘445 patent to treat or alleviate FSHD, and yield the predictable result of treating or alleviating FSHD. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.



Conclusion

12.	NO CLAIM IS ALLOWED.


13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harper et al. (US9469851, issued Oct 18, 2016, priority Jul 25, 2011; was also published as US20140322169 or WO2013/016352) teaches a method of treating Facioscapulohumeral Dystrophy (FSHD) comprising administering to the subject with FSHD a DUX4 inhibitory RNA agent, wherein the DUX4 inhibitory RNA includes antisense RNAs, small inhibitory RNAs (siRNAs), short hairpin RNAs (shRNAs) or artificial microRNAs (DUX4 miRNAs) that inhibit expression of DUX4 (see col. 2, lines 34-56; col. 3, line 60-col. 4, line 62; col. 5, lines 1-15; col.11-16, examples 1-6;  col. 17, claims 4-5, in particular). The antisense RNA disclosed by Harper also meets the limitation “an DUX4 antisense nucleic acid molecule in view of paragraphs of [0133]-[0136] of the instant specification (based on published Application). the subject with FSHD has a functional polyadenylation sequence operationally linked to exon 3 of the DUX4 gene at the distal D4Z4-pLAM region of their genome or wherein the polyadenylation sequence is present at in the pLAM region located at nt 8046-8051 of SEQ ID NO:5 as in claims 48-49 (see col. 2, lines 25-43) as evidenced by Lemmers (Science, 2010; see p. p. 1651, fig 1; p. 1652, 1st col. to p. 1653).

14.	Any inquiry of a general nature or relating to the status of this general application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Papers relating to this application may be submitted to Technology Center 1600, Group 1649 by facsimile transmission.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15, 1989).  Should applicant wish to FAX a response, the current FAX number for Group 1600 is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571) 272-4521.  The examiner can normally be reached on Monday-Thursday from 7:00 AM to 5:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached at (571) 272-0911.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



Chang-Yu Wang
September 27, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649